336 S.W.2d 429 (1960)
Ex parte Olen L. WILLIAMS.
No. 32137.
Court of Criminal Appeals of Texas.
June 8, 1960.
No attorney for relator.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, makes application by writ of habeas corpus alleging that he waived a jury and plead guilty to a felony and that no attorney was appointed to represent him, as is required by paragraph 2 of Article 10a, Vernon's Ann.C.C.P. This Court requested the trial court to certify such facts as were of his knowledge, as well as such records of his court as were relevant to such allegation. From the record now before us, it appears that relator did in fact plead guilty before the court and that no attorney was appointed to represent him.
Ex parte Rawlins, 158 Tex. Crim. 346, 255 S.W.2d 877; Ex parte Kelley, 161 Tex.Cr. R. 330, 277 S.W.2d 111; Ex parte Meadows, Tex.Cr.App., 279 S.W.2d 870; and Ex parte Ross, 165 Tex. Crim. 246, 305 S.W.2d 958, are authority for the holding that the provision of the statute set forth above is mandatory.
The application for writ of habeas corpus is granted, and it is ordered that relator be discharged from custody of the Texas Prison System and delivered to the Sheriff of Jefferson County to answer the indictment pending against him in Cause No. 16686 in the Criminal District Court of Jefferson County.
It is so ordered.